DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-12, 14, 16 and18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Sammut et al. (US Patent Application Publication 2009/0235570). Sammut et al. discloses a firearm magnifier comprising a reticle. (see at least Figs. 1 and 3; par. 0142, 143, 0158)

With regards to claim 2. The firearm magnifier of claim 1 wherein the reticle includes a first scale (secondary horizontal cross-hairs 24) comprising one or more horizontal marks operationally configured to horizontally auto range one or more target objects at one or more designated distances from the reticle according to a known average size for the one or more target objects. (see at least par. 0016, 0023, 0026, 0168, 0170-0177, 0187)

With regards to claim 3. The firearm magnifier of claim 2 wherein the reticle includes a second scale (30) operationally configured as a lower alignment mark for the one or more target objects and the first scale is operationally configured as an upper alignment mark for the one or more target objects effective to vertically auto range the one or more target objects at the one or more designated distances from the reticle. (par. 0170)

With regards to claim 4. The firearm magnifier of claim 3 wherein the second scale includes a horizontal member comprising one or more marks employing angular units of measurement and a vertical member comprising one or more marks employing angular units of measurement. (see at least Fig. 3)

With regards to claim 5. The firearm magnifier of claim 4 wherein the one or more marks of the horizontal member are operationally configured for horizontal measuring of the one or more target objects and the one or more marks of the vertical member are operationally configured for vertical measuring of the one or more target objects. (par. 0170)

With regards to claim 6. The firearm magnifier of claim 1 wherein the reticle includes one or more horizontal marks operationally configured to horizontally auto range one or more target objects according to a known average size for the one or more target objects. (par. 0026)

With regards to claim 8. The firearm magnifier of claim 1 wherein the reticle includes a first horizontal mark defining a minimum horizontal auto ranging distance of the reticle and a second 

With regards to claim 9. The firearm magnifier of claim 8 wherein the first horizontal mark is an uppermost horizontal mark of the reticle. (see at least Fig. 3)

With regards to claim 10. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range one or more target objects in U.S. units. (par. 0171)

With regards to claim 11. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range one or more target objects in metric units. (par. 0171)

With regards to claim 12. The firearm magnifier of claim 1 wherein the reticle is located at an off-center location on a lens of the firearm magnifier. (see at least par. 0018)

With regards to claim 14. A firearm magnifier of a firearm sighting system, comprising:
a reticle operationally configured to range one or more target objects in a manner effective to determine an aiming point of a reticle of an optical sight of the firearm sighting system for the one or more target objects. (see at least Figs. 1 and 3; par. 0142, 143, 0158, 0016, 0023, 0026, 0168, 0170-0177, 0187)



With regards to claim 18. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks operationally configured to auto range one or more target objects according to a known average height for the one or more target objects. (par. 0170-0177)

Claim(s) 1-6, 8-10, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Smith (US Patent 6,357,158). Smith discloses a firearm magnifier comprising a reticle. (col. 8, lines 15-35)

With regards to claim 6. The firearm magnifier of claim 1 wherein the reticle includes one or more horizontal marks operationally configured to horizontally auto range one or more target objects according to a known average size for the one or more target objects. (col. 5, lines 45-67 and col. 8, lines 26-48)

With regards to claim 7. The firearm magnifier of claim 6 wherein each of the one or more horizontal marks comprises a distinct width corresponding to a designated distance from the reticle. (col. 8, lines 26-48)

With regards to claim 8. The firearm magnifier of claim 1 wherein the reticle includes a first horizontal mark defining a minimum horizontal auto ranging distance of the reticle and a second 

With regards to claim 9. The firearm magnifier of claim 8 wherein the first horizontal mark is an uppermost horizontal mark of the reticle. (see Figures)

With regards to claim 10. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range one or more target objects in U.S. units.

With regards to claim 14. A firearm magnifier of a firearm sighting system, comprising:
a reticle operationally configured to range one or more target objects in a manner effective to determine an aiming point of a reticle of an optical sight of the firearm sighting system for the one or more target objects. (col. 5, lines 45-67 and col. 8, lines 15-48)

With regards to claim 16. A firearm magnifier comprising a reticle operationally configured to auto range one or more targets at one or more distances from the reticle. (col. 5, lines 45-67 and col. 8, lines 15-48)

With regards to claim 18. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks (21, 22, 23, 24) operationally configured to auto range one or more target objects according to a known average height for the one or more target objects.

1, 6-10, 14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Senne (US Patent Application Publication 2015/0253132). Senne discloses a firearm magnifier comprising a reticle (2). (par. 0035)

With regards to claim 2. The firearm magnifier of claim 1 wherein the reticle includes a first scale comprising one or more horizontal marks operationally configured to horizontally auto range one or more target objects at one or more designated distances from the reticle according to a known average size for the one or more target objects. (see at least Fig. 1a)

With regards to claim 3. The firearm magnifier of claim 2 wherein the reticle includes a second scale operationally configured as a lower alignment mark for the one or more target objects and the first scale is operationally configured as an upper alignment mark for the one or more target objects effective to vertically auto range the one or more target objects at the one or more designated distances from the reticle. (see at leas Fig. 1a)

With regards to claim 4. The firearm magnifier of claim 3 wherein the second scale includes a horizontal member comprising one or more marks employing angular units of measurement and a vertical member comprising one or more marks employing angular units of measurement. (see at least Fig. 1b)

With regards to claim 5. The firearm magnifier of claim 4 wherein the one or more marks of the horizontal member are operationally configured for horizontal measuring of the one or more 

With regards to claim 6. The firearm magnifier of claim 1 wherein the reticle includes one or more horizontal marks operationally configured to horizontally auto range one or more target objects according to a known average size for the one or more target objects. (see at least Fig. 1a)

With regards to claim 8. The firearm magnifier of claim 1 wherein the reticle includes a first horizontal mark defining a minimum horizontal auto ranging distance of the reticle and a second horizontal mark defining a maximum horizontal ranging distance of the reticle. (see at least Figs 1a-1c)

With regards to claim 9. The firearm magnifier of claim 8 wherein the first horizontal mark is an uppermost horizontal mark of the reticle. (see at least Fig. 1a)

With regards to claim 11. The firearm magnifier of claim 6 wherein the one or more horizontal marks are operationally configured to auto range one or more target objects in metric units. (par. 0035)

With regards to claim 14. A firearm magnifier of a firearm sighting system, comprising:
a reticle operationally configured to range one or more target objects in a manner effective to determine an aiming point of a reticle of an optical sight of the firearm sighting system for the one or more target objects. (Fig. 1a and par. 0035)


With regards to claim 16. A firearm magnifier comprising a reticle operationally configured to auto range one or more targets at one or more distances from the reticle. (Fig. 1a and par. 0035) 

With regards to claim 17. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks operationally configured to auto range one or more target objects according to a known average width for the one or more target objects. (par. 0012, 0024, 0032)

With regards to claim 18. The firearm magnifier of claim 16 wherein the reticle comprises one or more marks operationally configured to auto range one or more target objects according to a known average height for the one or more target objects. (par. 0012, 0024, 0032)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammut et al. as applied to claims 1 and 14 above. While Sammut et al. does not expressly disclose the firearm magnifier comprises a fixed magnification of 1.5x or more, Sammut et al. does teach that the reticle can be used on a fixed power scope (par. 0015). Thus it would have been obvious to one of ordinary skill in the art to utilize the disclosed reticle in a fixed power telescope of 1.5x or more, since Sammut et al. teaches that it is well known to utilize it in such a manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641